bMURRAY, J.,
concurring with reasons.
I concur in the affirmation of the March 23, 1999 judgment of the trial court, which imposed $2,000 in sanctions upon the appellant, Dr. Stewart, as a result of the trial court’s November 4, 1998 judgment placing him in contempt of court. Upon examining the record, I conclude that the March 23, 1999 judgment is the only one properly appealed from, and therefore is the sole issue before this court.
As the appellees did not answer this appeal nor file an appeal, the issue of their entitlement to additional sanctions and/or sanctions for frivolous appeal cannot be considered by this court. See: La.Code Civ. Pro. art. 2133; B. Bennett Mfg. Co., Inc. v. South Carolina Ins. Co., 96-731, p. 23 (La.App. 5 Cir. 3/25/97), 692 So.2d 1258, 1271.